        Case:4:16-cv-03396-YGR
       Case    19-16964, 06/19/2020, ID: 11728064,
                                  Document         DktEntry:
                                            437 Filed        24, Page
                                                      06/19/20    Page11ofof22

                                                                           FILED
                    UNITED STATES COURT OF APPEALS                          JUN 19 2020

                                                                        MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                          U.S. COURT OF APPEALS




SANDRA MCMILLION; et al.,                       No.    19-16964

             Plaintiffs-Appellees,              D.C. No. 4:16-cv-03396-YGR
                                                Northern District of California,
 v.                                             Oakland

RASH CURTIS & ASSOCIATES,
                                                ORDER
             Defendant-Appellant.



IGNACIO PEREZ, on Behalf of Himself             No.    20-15946
and all Others Similarly Situated,
                                                D.C. No. 4:16-cv-03396-YGR
             Plaintiff-Appellee,                Northern District of California,
                                                Oakland
 v.

RASH CURTIS & ASSOCIATES,

             Defendant-Appellant.


      Pursuant to the stipulation of the parties (Docket Entry No. 23), appeal no.

19-16964 is voluntarily dismissed. Fed. R. App. P. 42(b). The parties shall bear

their own costs and fees on appeal.
                Case:4:16-cv-03396-YGR
               Case    19-16964, 06/19/2020, ID: 11728064,
                                          Document         DktEntry:
                                                    437 Filed        24, Page
                                                              06/19/20    Page22ofof22




          This order dismisses appeal no. 19-16964 only and shall have no effect on

appeal no. 20-15946.

          A copy of this order shall serve as and for the mandate of this court.

                                                     FOR THE COURT


                                                      By: Jonathan Westen
                                                      Circuit Mediator
JW/Mediation




                                                 2
